Case 2:17-bk-23812-BR                Doc 138 Filed 03/01/19 Entered 03/01/19 12:47:02                Desc
                                       Main Document Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 CHAD V. HAES, #267221
   chaes@marshackhays.com                                                FILED & ENTERED
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620-5749                                                MAR 01 2019
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778                                               CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
 6 Attorneys for Chapter 7 Trustee,                                        BY fortier    DEPUTY CLERK

   DAVID A. GOODRICH
 7

 8                                    UNITED STATES BANKRUPTCY COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA- LOS ANGELES DIVISION
10

11 In re                                                     Case No. 2:17-bk-23812-BR
12 BENJAMIN W. GONZALES,                                     Chapter 7
13                     Debtor.                               ORDER GRANTING TRUSTEE’S MOTION
                                                             TO APPROVE CARVE-OUT AGREEMENT
14                                                           AND COMPROMISE
15                                                           [MOTION – DOCKET NO. 123]
16                                                           Date:       February 12, 2019
                                                             Time:       10:00 a.m.
17                                                           Ctrm:       1668
18
19            The Motion to Approve Compromise Between Trustee and Comerica Bank (“Comerica”),
20 filed by David M. Goodrich, in his capacity as Chapter 7 Trustee (“Trustee”) for the bankruptcy

21 estate of Benjamin W. Gonzales, filed on January 18, 2019, as Docket No. 123 (“Motion1”), came on

22 for hearing on February 12, 2019, at 10:00 a.m., the Honorable Barry Russell, presiding. The Trustee

23 appeared by and through his counsel of record Marshack Hays LLP, by Chad V. Haes. No other

24 appearances were made.

25            The Court has considered the Motion and its supporting evidence, the notice of Motion, the
26 Law Firm of Fox and Fox’s Opposition, all other pleadings and papers filed in this case, and the oral
27

28
     1
         Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.

                                                         1
     4852-3231-6037, v. 1/1239-013
Case 2:17-bk-23812-BR                Doc 138 Filed 03/01/19 Entered 03/01/19 12:47:02         Desc
                                       Main Document Page 2 of 2


 1 arguments and representations of counsel on the record at the hearing. For the reasons set forth in the

 2 Motion, and on the record, the Court enters its order as follows:

 3            IT IS ORDERED that:
 4            1.       The Motion is granted in its entirety;
 5            2.       The Agreement attached as Exhibit “1” to the Motion (“Agreement”) is approved;
 6    and
 7            3.       The Trustee is authorized to take the steps necessary to consummate the Agreement
 8    set forth in the Motion.
 9                                                       ###
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24     Date: March 1, 2019

25

26
27

28


                                                           2
     4852-3231-6037, v. 1/1239-013
